Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 1 Notes to Unaudited Pro Forma Financial Statement Information The following unaudited pro forma balance sheet as of March 31, 2009 presents the financial position of Aspen Exploration Corporation (the Company) assuming the disposition of oil and gas producing assets during the nine-months then ended had been completed on the first day of the period. The following unaudited pro forma statements of operations for the nine-months ended March 31, 2009 and for the fiscal year ended June 30, 2008, present the Companys results of operations assuming that the transactions had been completed the first day of the period presented. In the opinion of management, these statements include all material adjustments necessary to reflect, on a pro forma basis, the impact of the transactions on the historical financial information of the company. The adjustments set forth in the Pro Forma Adjustments column are described in the Notes to Unaudited Pro Forma Financial Statements. The sale of the Companys gas assets provided approximately $8 million in cash (net of fees related to the sale) from the sale of its California assets. In addition, the Company received approximately $993,000 in cash, and was relieved of approximately $225,000 of debt on the sale of its Montana assets, which was completed on February 27, 2009. The unaudited pro forma financial statements for the periods presented do not purport to present what the Companys results of operations or financial position actually would have been had the transactions occurred on the dates noted above, or to project the Companys results of operations for any future periods. The pro forma adjustments are based upon available information and certain assumptions that the Company believes are reasonable under the circumstances. Actual amounts could differ materially from these estimates. The pro forma results should be read in conjunction with the financial statements and notes thereto in the Companys Annual Report on Form 10-KSB for the year ended June 30, 2008 and quarterly report 10-Q for the nine months ended March 31, 2009. ASPEN EXPLORATION CORPORATION UNAUDITED PRO FORMA CONDENSED BALANCE SHEETS As Reported Pro Forma Pro Forma March 31, 2009 Adjustments Footnote March 31, 2009 Current assets: Cash and cash equivalents $ 4,978,296 $ 7,738,112 A $ 12,716,408 Marketable securities 151,887 - 151,887 Accounts and trade receivables 912,461 - 912,461 Other current assets 96,229 - 96,229 Total current assets 6,138,873 7,738,112 13,876,985 Property and equipment Oil and gas property 20,288,722 (20,288,722 ) A - Support equipment 96,560 - 96,560 20,385,282 (20,288,722 ) 96,560 Accumulated depletion and impairment - full cost pool (15,323,066 ) 15,323,066 A - Accumulated depreciation - support equipment (29,510 ) - (29,510 ) Net property and equipment 5,032,706 (4,965,656 ) 67,050 Other assets: Deposits 250,000 - 250,000 Deferred income taxes 161,500 (96,500 ) B 65,000 Total other assets 411,500 (96,500 ) 315,000 Total assets $ 11,583,079 $ 2,675,956 $ 14,259,035 ASPEN EXPLORATION CORPORATION UNAUDITED PRO FORMA CONDENSED BALANCE SHEETS (Continued) March 31, Pro Forma March 31, 2009 Adjustments 2009 Current liabilities: Accounts payable $ 628,321 $ - $ 628,321 Other current liabilities and accrued expenses - - - Deposits on sale of gas property 2,401,100 (2,401,100 ) A - Income tax payable - 2,280,000 B 2,280,000 Notes payable - current portion 166,667 - 166,667 Asset retirement obligation, current portion 30,900 (30,900 ) A - Total current liabilities 3,226,988 (152,000 ) 3,074,988 Long-term liabilities Asset retirement obligation, net of current portion 495,350 (495,350 ) A - Total long-term liabilities 495,350 (495,350 ) - Stockholders' equity: Common stock, $.005 par value: Authorized: 50,000,000 shares Issued and outstanding: At December 31, 2008, and June 30, 2008, 7,259,622 shares 36,298 - 36,298 Capital in excess of par value 7,676,458 - 7,676,458 Accumulated other comprehensive loss (566,046 ) - (566,046 ) Retained earnings 714,031 3,323,306 A, B, C 4,037,337 Total stockholders' equity 7,860,741 3,323,306 11,184,047 Total liabilities and stockholders' equity $ 11,583,079 $ 2,675,956 $ 14,259,035 ASPEN EXPLORATION CORPORATION UNAUDITED PRO FORMA CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS As Reported Pro Forma Nine Months Ended Pro Forma Nine Months Ended March 31, 2009 Adjustments Footnote March 31, 2009 Revenues: Oil and gas sales $ 2,606,637 $ (2,606,637 ) C $ - Operating expenses: Oil and gas production 940,452 (940,452 ) C - Accretion, and depreciation, depletion and amortization 1,340,238 (1,329,600 ) C 10,638 Additional depletion/impairment of full cost pool assets 3,550,000 (3,550,000 ) C - Selling, general and administrative 516,271 398,082 C 914,353 Total operating expenses 6,346,961 (5,421,970 ) 924,991 Income (loss) from operations (3,740,324 ) 2,815,333 (924,991 ) Other income (expenses) Interest and other income 17,477 - 17,477 Interest and other (expenses) (107,681 ) - (107,681 ) Gain (Loss) on conveyance of property (2,157,000 ) 2,884,473 A 727,473 Gain on investments 12,049 - 12,049 Gain (loss) on sale of assets (24,240 ) - (24,240 ) Total other income (expenses) (2,259,395 ) 2,884,473 625,078 Income (loss) before income taxes (5,999,719 ) 5,699,806 (299,913 ) Provision for income taxes 2,442,861 (2,376,500 ) B 66,361 Net income (loss) $ (3,556,858 ) $ 3,323,306 $ (233,552 ) Basic net income (loss) per share $ (0.49 ) $ 0.46 $ (0.03 ) Diluted net income (loss) per share $ (0.49 ) $ 0.46 $ (0.03 ) Weighted average number of common shares outstanding used to calculate basic net income (loss) per share : 7,259,622 7,259,622 7,259,622 Effect of dilutive securities: Equity based compensation - - - Weighted average number of common shares outstanding used to calculate diluted net income (loss) per share : 7,259,622 7,259,622 7,259,622 ASPEN EXPLORATION CORPORATION UNAUDITED PRO FORMA CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS As Reported Proforma Year Ended Pro Forma Year Ended June 30, 2008 Adjustments Footnote June 30, 2008 Revenues: Oil and gas sales $ 5,390,367 $ (5,390,367 ) C $ - Operating expenses: Oil and gas production 1,463,415 (1,463,415 ) C - Accretion, and depreciation, - depletion and amortization 2,451,417 (2,430,151 ) C 21,266 Selling, general and administrative 621,463 607,269 C 1,228,732 Total operating expenses 4,536,295 (3,286,297 ) 1,249,998 Income (loss) from operations 854,072 (2,104,070 ) (1,249,998 ) Other income (expenses) Interest and other income 117,354 - 117,354 Interest and other (expenses) (63,678 ) - (63,678 ) Gain on investments 4,834 - 4,834 Gain (Loss) on sale of assets - 3,110,869 A 3,110,869 Total other income (expenses) 58,510 3,110,869 3,169,379 Income (loss) before income taxes 912,582 1,006,799 1,919,381 Provision for income taxes (109,779 ) 2,097,000 B 1,987,221 Net income (loss) $ 802,803 $ 3,103,799 $ 3,906,602 Basic net income (loss) per share $ 0.11 $ 0.43 $ 0.54 Diluted net income (loss) per share $ 0.11 $ 0.42 $ 0.53 Weighted average number of common shares outstanding used to calculate basic net income (loss) per share : 7,259,622 7,259,622 7,259,622 Effect of dilutive securities: Equity based compensation 113,455 113,455 113,455 Weighted average number of common shares outstanding used to calculate diluted net income (loss) per share : 7,373,077 7,373,077 7,373,077 NOTES TO UNAUDITED PRO FORMA FINANCIAL STATEMENTS OF ASPEN EXPLORATION CORPORATION A. The asset allocation of the sale of the Companys oil and gas assets: Nine-Months Ended Fiscal Year Ended March 31, 2009 June 30, 2008 Purchase Price - Cash $ 10,139,112 $ 13,197,333 Oil & Gas Property, Net (4,965,656 ) (13,197,889 ) Note Payable - 275,000 Asset Retirement Obligations 526,250 732,355 Add: Net Oil & Gas Income 1,666,185 3,926,952 Add: Management Fees 398,082 607,269 Deduct: Depreciation, Depletion & Amortization (4,879,600 ) (2,430,151 ) Gain on Sale $ 2,884,373 $ 3,110,869 B. To reverse deferred tax liabilities and assets and record the tax provision for the gain on the sales: Nine-Months Ended Fiscal Year Ended March 31, 2009 June 30, 2008 Deferred TaxAssets $ (96,500 ) $ (1,573,500 ) Income Tax Payable (2,280,000 ) (423,000 ) Deferred TaxLiability - 4,093,500 Current Tax Provision (2,280,000 ) (423,000 ) Deferred TaxProvision (96,500 ) 2,520,000 $ (2,376,500 ) $ 2,097,000 C. To eliminate operating revenue, costs, and expenses assuming the sales was consummated the first day of the fiscal year: Nine-Months Ended Fiscal Year Ended March 31, 2009 June 30, 2008 Oil and Gas Sales $ (2,606,637 ) $ (5,390,367 ) Oil and Gas Production (940,452 ) (1,463,415 ) Accretion, Depletion and Amortization (1,329,600 ) (2,430,151 ) Additional Depletion/Impairment of Full Cost Pool Assets (3,550,000 ) - Selling, General, and Administrative 398,082 607,269 (5,421,970 ) (3,286,297 ) Operating Income (Loss) 2,815,333 (2,104,070 ) Other income (Expense), Net 2,884,473 3,110,869 Income (Loss) Before Tax 5,699,806 1,006,799 Income Tax Provision (2,376,500 ) 2,097,000 Net Income (Loss) $ 3,323,306 $ 3,103,799
